DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse (prejudice) of “Second Embodiment with the features of the drive circuit 18 configured to or the transmitting coils CTx and the receiving coils CRx formed by the signal lines SGL according to Figures 11-13 and claims 1-4 and 9” in the reply filed on 08/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US 20180113557).

    PNG
    media_image1.png
    401
    989
    media_image1.png
    Greyscale

Regard to claim 1, Noguchi et al. disclose a display apparatus comprising: 
a substrate [a first substrate 21 serving as a glass substrate [0065]]; 
a plurality of pixel electrodes 22 provided in a display area; 
a plurality of switching elements coupled to the respective pixel electrodes (see Fig. 8); 
a plurality of first electrodes [drive electrodes COML] provided between semiconductors of the switching elements and the substrate in a direction orthogonal to the substrate and extending in a first direction [the insulating layer 24 is provided between the pixel electrodes 22 and the common electrodes (drive electrodes COML), thereby forming holding capacitance 6b illustrated in FIG. 8]; 
a plurality of signal lines GCL coupled to the switching elements and extending in a second direction intersecting the first direction; 
a coupling member provided in a peripheral area outside the display area and configured to couple ends of the first electrodes to each other; and 
a drive circuit 14 configured to output a first drive signal to the first electrodes or the signal lines [the data lines SGL are coupled to the source driver 13; the drive electrodes COML are coupled to the drive electrode driver 14 (see Fig. 5)] during a first sensing period in which an electromagnetic induction method is used [In an example of the operation method performed by the display apparatus 1, the display apparatus 1 performs a touch detection operation (detection period) and a display operation (display period) in a time division manner [0092]. In a case where the display apparatus 1 performs a detection operation using only the detection electrodes TDL without using the drive electrodes COML in the detection period, that is, in a case where the display apparatus 1 performs touch detection based on the basic principle of self-capacitance (also referred to as self-type) touch detection, the drive electrode driver 14 may supply the drive signals Vcom for touch detection to the detection electrodes TDL [0094]].  

Regard to claim 9, Noguchi et al. disclose the display apparatus, wherein the first electrodes have light transmittance lower than that of the substrate [a first substrate 21 serving as a glass substrate and the drive electrode COML is formed of a transparent conductive material such as indium tin oxide (ITO) [0066], which inherently has light transmittance lower than a glass substrate 21]. 


2.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al. (US 20180348935).

    PNG
    media_image2.png
    359
    1098
    media_image2.png
    Greyscale

Regard to claim 1, Kurasawa et al. disclose a display apparatus comprising: 
a substrate 21; 
a plurality of pixel electrodes 25 provided in a display area [a display region Ad]; 
a plurality of switching elements Tr coupled to the respective pixel electrodes 25; 
a plurality of first electrodes 24 provided between semiconductors 61 of the switching elements Tr and the substrate in a direction orthogonal to the substrate and extending in a first direction; 
a plurality of signal lines SGL coupled to the switching elements Tr and extending in a second direction intersecting the first direction (see Fig. 8); 
a coupling member provided in a peripheral area [a peripheral region Gd] outside the display area [the display region Ad] and configured to couple ends of the first electrodes to each other (see Fig. 7); and 
a drive circuit configured to output a first drive signal to the first electrodes [the driver IC 19 supplies a switching signal Vss to the multiplexer 48. The first AFE 47A is electrically coupled to the first electrodes 24 through a multiplexer 48 see Figs.7- 8 [0097]] or the signal lines during a first sensing period Pem [[0152]-[0156], see Fig. 17] in which an electromagnetic induction method is used [In this embodiment, when the electromagnetic induction touch detection is performed, the driver IC 19 supplies the first drive signal VTP also to the signal lines SGL.  When the mutual-capacitive touch detection is performed, the driver IC 19 supplies the second drive signal TSVcom also to the signal lines SGL].  

Regard to claim 2, Kurasawa et al. disclose the display apparatus, wherein in the first sensing period, the first electrodes are supplied with the first drive signal from the drive either of the lines and the first electrodes are supplied with a first drive signal to generate a magnetic field, and the other thereof generate an electromotive force caused by the magnetic field in the first sensing period (in abstract).  The magnetic field generated from the signal lines SGL overlaps with the magnetic field generated from the common electrodes COML in the detection region Aem [0124]. When the magnetic field M2 from the touch pen 100 (refer to FIG. 4) passes through a region surrounded by the pair of the signal lines SGL1 and SGL3 and the wiring L3a or a region surrounded by the pair of the signal lines SGL2 and SGL4 and the wiring L3b, an electromotive force corresponding to a variation in the magnetic field M2 is generated in a corresponding one of the receiving coils CRx [0199]].


    PNG
    media_image3.png
    505
    1099
    media_image3.png
    Greyscale

Regard to claim 3, Kurasawa et al. disclose the display apparatus further comprising: 
a first drive signal supply line configured to supply a first voltage Vdet1 to the first electrodes; and a second drive signal supply line configured to supply a second voltage Vdet2 lower than the first voltage to the first electrodes [When the contact or the proximity of the touch pen is detected using the electromagnetic induction method, the display panel 10 outputs a first detection signal Vdet1 to the detector 40 [0052]. During the electromagnetic induction touch detection, the detector 40 detects whether the display surface of the display panel 10 is touched by the touch pen based on a control signal supplied from the controller 11 and the first detection signal Vdet1 output from the display panel 10 [0053]. That is the first detection signal Vdet1 between the first electrodes 24 and the second electrodes TDL (without applied voltage Vdet2 should be zero in the electromagnetic induction touch detection];

the first drive signal supply line L15 is coupled to a first end side of at least one of the first electrodes 24, and the second drive signal supply line L14 is coupled to a second end side thereof, and 
the second drive signal supply line L14 at is coupled to the first end sides of the first electrodes other than the at least one of the first electrodes 24, and the first drive signal supply line L15 is coupled to the second end sides thereof.  

Regard to claim 4, Kurasawa et al. disclose the display apparatus further comprising: 
a first coupling switching circuit S1-S2 (Pem) configured to couple a first end side of at least one of the signal lines to a first detection circuit in the first sensing period;  
a second coupling switching circuit S7/S9 (VTPH) configured to couple second end sides of the signal lines to each other in the first sensing period.  

Regard to claim 9, Kurasawa et al. disclose the display apparatus, wherein the first electrodes have light transmittance lower than that of the substrate [since a glass substrate is used as the first substrate 21 [0076] and the first electrodes 24 are metallic [0163]; therefore, the first electrodes have light transmittance lower than that of the substrate].

3.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuta et al. (US 20180052548).

    PNG
    media_image4.png
    528
    1171
    media_image4.png
    Greyscale


a substrate [a glass substrate GBT]; 
a plurality of pixel electrodes PL provided in a display area 2; 
a plurality of switching elements (see Fig. 6) coupled to the respective pixel electrodes; 
a plurality of first electrodes [drive electrodes TL(n)] provided between semiconductors of the switching elements and the substrate in a direction orthogonal to the substrate and extending in a first direction (gate direction); 
a plurality of signal lines SL(k)/SL(n) coupled to the switching elements and extending in a second direction intersecting the first direction; 
a coupling member provided in a peripheral area outside the display area and configured to couple ends of the first electrodes to each other; and 
a drive circuit [drive circuits DRVL and DRVR] configured to output a first drive signal to the first electrodes or the signal lines during a first sensing period [a magnetic field detection period] in which an electromagnetic induction method is used [in electric field touch detection, the drive circuits DRVL and DRVR select a desired drive electrode and supply an electric field drive signal to the selected drive electrode [0067]. The operation during a magnetic field generation period of a display device. A period of magnetic field detection is configured of a magnetic field generation period in which a magnetic field is generated and a magnetic field detection period in which the magnetic field is detected [0044]-[0051], [0059]-[0062], [0105]-[0106], [0112]-[0115], [0119], [0122], [0127]-[0131], [0140]].

Regard to claim 2, Katsuta et al. disclose the display apparatus, wherein in the first sensing period, the first electrodes are supplied with the first drive signal from the drive circuit to generate a magnetic field, and an electromotive force due to the magnetic field is generated in the signal lines.  

Regard to claim 3, Katsuta et al. disclose the display apparatus further comprising: 
a first drive signal supply line configured to supply a first voltage to the first electrodes [the voltage Vd is supplied to the other ends n2 from the signal wire TSVR
a second drive signal supply line configured to supply a second voltage lower than the first voltage to the first electrodes [the voltage Vs is supplied to the one ends n1 from the signal wire TPLL], 
wherein in the first sensing period: 
the first drive signal supply line is coupled to a first end side of at least one of the first electrodes, and the second drive signal supply line is coupled to a second end side thereof shown in Figs. 10-13, and 
the second drive signal supply line is coupled to the first end sides of the first electrodes other than the at least one of the first electrodes, and the first drive signal supply line is coupled to the second end sides thereof in Figs. 10-13.  

Regard to claim 4, Katsuta et al. disclose the display apparatus further comprising: 
a first coupling switching circuit configured to couple a first end side of at least one of the signal lines to a first detection circuit in the first sensing period; and 
a second coupling switching circuit configured to couple second end sides of the signal lines to each other in the first sensing period [0044]-[0051], [0059]-[0062], [0105]-[0106], [0112]-[0115], [0119], [0122], [0127]-[0131], [0140].  

Regard to claim 9, Katsuta et al. disclose the display apparatus, wherein the first electrodes have light transmittance lower than that of the substrate [a glass substrate GBT and the drive electrode TL(n) is formed of a transparent conductive material such as indium tin oxide (ITO), which inherently has light transmittance lower than a glass substrate GBT].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MUGIRANEZA (US 20190196639) discloses a touch panel (2) including (i) a plurality of touch sensing electrodes (3) which are provided on the TFT substrate (6) so as to detect an electric capacitance between the touch panel (2) and a subject of a touch or a change in the electric capacitance and (ii) a proximity sensing electrode (4) which is provided on the CF substrate (7) so as to detect proximity of a coil (10).



Jiang et al. (US 20150277633) disclose the electromagnetic-type touch substrate includes a substrate having a display region and a non-display region, and a first conductive layer formed on a first side of the substrate, where the first conductive layer includes a plurality of first electromagnetic induction coils forming loops extending in a first direction.  The electromagnetic-type touch substrate also includes a second conductive layer formed on a second side of the substrate, where the second conductive layer includes a plurality of second electromagnetic induction coils forming loops extending in a second direction.  In addition, the first direction is perpendicular to the second direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871